DETAILED ACTION
	The following action is in response to application 17/531,454 filed on November 19, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 (respectively) of copending Application No. 17/531,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because see claims.
Claims 3-10 are dependent upon claim 1 and are therefore rejected as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 4 and 8, applicant claims the first gear includes a clutch gear.  However, it is believed that the first gear (i.e. G1 of Fig. 8) and clutch gear (i.e. CG of Fig. 8) are different gears.  Also, applicant claims that the gears are “strained” and “restrained.”  It is believed that applicant is referencing how the gears are “restrained” onto their respective shafts.  The following amendments are suggested below:
4. The powertrain of claim 3, wherein: a rotating shaft of the second motor is coaxial with the second shaft; the first shift assembly includes a gear engagement unit, a hub and a sleeve of which are provided on the rotating shaft of the second motor; a first gear a clutch gear configured to engage with the sleeve of the gear engagement unit is installed on the second shaft in a state in which rotation of the clutch gear is restrained; and a second gear is installed on the first shaft and configured to receive the power of the second motor in a state in which rotation of the second gear is restrained.

8. The powertrain of claim 7, wherein: a rotating shaft of the second motor is coaxial with the first shaft; the first shift assembly includes a gear engagement unit, a hub and a sleeve of which are provided on the rotating shaft of the second motor; a first gear a clutch gear engageable with the sleeve of the gear engagement unit is installed on the first shaft in a state in which rotation of the clutch gear is restrained; and a second gear is installed on the second shaft and configured to receive the power of the second motor in a state in which rotation of the second gear is restrained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltenbach ‘799.  With regard to claim 1, Kaltenbach teaches a powertrain for an electric vehicle, the powertrain comprising: a planetary gear PG1 including a first rotating element PS2, a second rotating element ST2 and a third rotating element PH2, where the first rotating element is connected to a first shaft SW1, the second rotating element is connected to a second shaft WGA, and the third rotating element is connected to a third shaft (SE2@C); a first motor EM1 configured to supply power to the first shaft at all times; and a second motor EM2 configured to selectively supply power to the first shaft and the second shaft (SE1@B and A), wherein the third shaft is fixedly connected to a transmission housing (Fig. 1), and two shafts among the first, second, and third shafts are configured to restrain each other (SE2@D).  With regard to claim 2, Kaltenbach teaches the powertrain, wherein: the first rotating element PS2 of the planetary gear is a sun gear; the second rotating element ST2 of the planetary gear is a carrier; and the third rotating element PH2 of the planetary gear is a ring gear.  With regard to claim 3, Kaltenbach teaches the powertrain, wherein a first shift assembly SE1 is provided between the second motor and the second shaft and configured to switch between a state in which power of the second motor is directly transmitted to the second shaft (SE1@A) and a state in which the power of the second motor is transmitted to the first shaft by shifting of a gear train (SE1@B).

Suggestions for Applicant
	If applicant amends the claims to comprise of two sets of claims, one comprising of claim 1 including the limitations of claims 3-4 (and amending the dependencies of claims 5-6 to be upon claim 1), and a second group comprising of claim 1 including the limitation of claim 7 (and amending the dependency of claim 8 to be upon the new independent claim), a terminal disclaimer would not be necessary and the application would be in condition for allowance if an updated search does not lead to applicable art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinborn ‘2009 has been cited to show a similar powertrain comprising:  a planetary gear 11, a first shaft (shaft of 12), a second shaft 2, a first motor 12, a second motor 13 selectively connected to the first shaft (via 14) and second shaft (via 9), wherein the third element of the planetary gear is selectively connected to a third shaft fixed to the transmission housing and two rotating elements of the planetary gear are selectively connected to integrally rotate the entire planetary gear (Fig. 1).
Renner ‘258 has been cited to show a similar powertrain comprising:  a planetary gear 7, a first shaft 3, a second shaft 18, a first motor 1, a second motor 2 selectively connected to the first shaft (9@a) and second shaft (9@b), wherein the third element of the planetary gear is selectively connected to a third shaft fixed to the transmission housing and two rotating elements of the planetary gear are selectively connected to integrally rotate the entire planetary gear (10@d and f).











FACSIMILE TRANSMISSION


Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



October 14, 2022